Title: To Thomas Jefferson from George Washington, [21 March 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir.
            Wednesday Afternoon [21 Mch. 1792]
          
          To morrow I shall be engaged all day, but will, in the course of it, fix a time to view the Big bones at Doctr. Wisters.
          I hope Mr. Blodget does not begin to hesitate concerning the loan?—And I hope the Commissioners, when they are about it, will build a Stone bridge and a compleat one, over Rock Creek—it will be the cheapest in the end.—Yrs. sincerely,
          
            Go: Washington
          
        